DETAILED ACTION

Allowable Subject Matter
Claims 2-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art Sonoda et al. (US Patent 7,694,889) do not teach Claim 1, “A surface comprising: multiple data pages, wherein each data page comprises: multiple optically detectable marks indicating boundaries of the data page; and an array of data cells, wherein a location of an optically detectable mark in a data cell of the array of data cells encodes information and adjacent data pages use different encoding patterns such that an encoded value would be represented by a first pattern of marks on a first data page and the same encoded value would be represented by a second, different pattern of marks on a second data page.”; claim 6, “A surface comprising: multiple data pages, each data page encoding an encoded series of digits having a most-significant digit and a least-significant digit, each data page comprising: multiple marks indicating boundaries of the data page, and an array of data cells, each data cells indicating a digit of a series of conjugate transformed digits based on a position of a mark relative to the data cell, wherein conjugate inverse-transforming the series of conjugate transformed digits produces the encoded series of digits. And claim 12 “A stylus, wherein the stylus comprises: a processor; a memory associatively coupled with the processor; and a camera directed to a surface beneath a tip of the stylus, wherein, when processing instructions in the memory, the processor: receives an image of a surface from the camera; determines a location of a data page in the image; determines a value of a code based on a position of an optically detectable mark relative to the data page; and determines the values of data cells in the data page based on the value of the code and positions of optically detectable marks on the data page, wherein the processor further determines that adjacent data pages use different encoding patterns such that an encoded value would be represented by a first pattern of marks on a first data page and the same encoded value would be represented by a second, different pattern of marks on a second data page.”
Specifically, the prior arts do not teach the different encoding pattern being different in adjacent pages (i.e. Sonoda teaches a rotational based detection method that correct the data mark) (see Fig. 1 and 14, Col. 55).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art Snyder et al. (US Patent 6,064,586 B2) is cited to teach a similar type of page alignment mark in figure 1-embodiment. The prior art Onischuk (US Patent 11,049,349 B2) is cited to teach the figure 1 embodiment which uses a three-dimensional mark encoding purposes.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CALVIN C. MA whose telephone number is (571)270-1713.  The examiner can normally be reached on 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin C. Lee can be reached on 571-272-2963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CALVIN C MA/Primary Examiner, Art Unit 2693                                                                                                                                                                                                        April 15, 2022.
   20140331791